Citation Nr: 1632106	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2004 to June 2005 and October 2005 to October 2008 and additionally on active duty for training (ACDUTRA) from October 2000 to May 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

With respect to the left hip disability claim, the Veteran filed a December 2009 claim for entitlement to service connection for left hip tendinitis.  As will be discussed further below, the evidence of record referenced left hip disability other than tendinitis and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Similarly, the Veteran filed a December 2009 claim for entitlement to service connection for bilateral tendinitis in feet and as will be discussed further below, the evidence of record referenced bilateral foot disability other than tendinitis and the Veteran's claim has therefore been expanded and recharacterized as indicated on the cover page.  See id.  

Subsequent to the Statement of the Case issued in March 2012, additional documents were associated with the Veteran's claims file, to include private medical records, VA treatment records (including a VA examination report), service treatment records (STRs) and personnel records, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  With respect to the Veteran's left hip disability claim, the additional documents are not relevant or pertinent to this issue and the Board can therefore proceed with a decision on this claim.  See 38 C.F.R. §§ 19.37(a), 20.1204(c) (2016).  With respect to the Veteran's bilateral foot disability claim, such claim is being remanded and the AOJ therefore will have the opportunity to consider such documents in the first instance on remand.  


The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left hip osteoarthritis did not manifest within one year after service and a left hip disability was not related to service.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.

The Veteran was provided with adequate notice in a December 2009 letter, prior to the July 2010 rating decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are STRs and private medical records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was provided with a VA examination in July 2010 and a VA opinion was obtained in November 2010.  Upon review, the Board finds the examination report and VA opinion to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran's representative's stated on the May 2012 VA Form 646 (Statement of Accredited Representative in Appealed Case) that "[a]ll of the VA examinations are over two years old, or nearly two years old.  It is felt that a re-examination, and/or new medical opinions should be warranted."  While the Board acknowledges the representative's statement, no argument was presented to justify a new VA examination, other than the passage of time.  The U.S. Court of Appeals for Veterans Claims has held that the "mere passage of time" does not require a new VA examination and therefore the Board finds that remand for such is not warranted in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).
  
In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a chronic disease, including arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease manifested in service.  See 38 C.F.R. § 3.303(b) (2016).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  See id.

III.  Analysis 

In December 2009, the Veteran filed a claim for entitlement to service connection for left hip tendinitis and noted that the disability began June 8, 2006 and that she was treated from this time until October 2008.  

Of record is an October 2009 DA Form 2173 (Statement of Medical Examination and Duty Status).  This form referenced an accident on June 8, 2006 and outpatient care at The Orthopaedic Care Center.  Left hip tendonitis was noted and it was noted that the injury was incurred in the line of duty.  It was additionally noted that the Veteran was on active duty and that she was "having pain in left hip when doing situps during [physical training]."  

Of record is a June 8, 2006 private medical record from The Orthopaedic Care Center.  This record noted that the Veteran "reports having problems with anterolateral left hip...for the past year" and that "it is very much activity-related, especially when she tries to do sit-ups.  She is required to do these given the fact that she is on active duty."  It was noted that the Veteran "thought she should have it checked given the fact that she did have a history of a hip subluxation at birth that was treated with twelve weeks of bracing."  The results of an x-ray were noted to "demonstrate[] [the Veteran's] left hip to be well formed and well located.  There are no signs of any osteoarthritis.  Essentially, her left hip x-ray appears normal."  An impression/diagnosis was noted of left hip tendonitis.  It was noted by the doctor that "I think she probably just has some tendonitis.  I recommended to her that we try her on an anti inflammatory and a stretching program to see if this would help her left hip."

The Veteran was afforded a VA examination in July 2010.  The problem being detailed was noted as left hip condition, with a date of onset noted of 2007.  It was noted, as to a description of circumstances and initial manifestation of diseases or injury, that the Veteran was born with right hip dysplasia and that she noticed left hip "popping" over the past 3 years.  The course since onset was noted to be stable.  No history of trauma to the joints was noted.  X-ray results of the left hip were noted as "[h]ip joint intact.  There is mild sclerosis and spurring.  Visible pelvis unremarkable" and an impression was noted of osteoarthritis.  The examination report noted a diagnosis of osteoarthritis of the left hip.  It was noted that left hip condition was a problem associated with the diagnosis.

A VA opinion was obtained in November 2010 from the same doctor who completed the July 2010 VA examination.  The opinion stated that "[i]t is less than 50% likely that this [V]eteran's left hip osteoarthritis is related to her hip tendonitis in service" and that "[t]his [V]eteran has dysplasia or [sic] the RIGHT hip joint since birth.  The left hip osteoarthritis is likely caused by alterations in weight distribution and stride caused by her right hip dysplasia."    

On her April 2012 VA Form 9, the Veteran stated that she "had a lot of hip pain while doing situps and performing duties.  It would pop constantly and still causes me pain."  The Veteran also stated that she "was diagnosed on duty with left hip tendonitis and tendoniti[]s typically does turn into osteoarthritis which is why there is a difference in diagnosis" and that "I should not be denied compensation because the new diagnosis is now osteoarthritis which is what my tendonitis has become."  The Veteran also stated that "[i]t shows that my hip has gotten worse since being diagnosed while on active duty."  The Veteran also stated that "I still struggle with popping and pain in my hip daily especially when sitting for long periods of time and when walking."  The Veteran additionally stated that "[m]y current condition was and is caused and aggravated by my military duties."  

Upon review of the evidence, the Board concludes that entitlement to service connection for a left hip disability is not warranted.  

With respect to direct service connection, the evidence, specifically the July 2010 VA examination report, noted a current diagnosis of left hip osteoarthritis and evidence of record referenced treatment in-service for left hip tendonitis.  The crucial issue is whether a nexus exists between the current disability and the in-service event.  As to this issue, the Board finds the negative November 2010 VA opinion, provided by a doctor, to be the most probative evidence of record.  As quoted above, this opinion stated that it was "less than 50% likely that this [V]eteran's left hip osteoarthritis is related to her hip tendonitis in service" and as a rationale referenced an alternative cause for the left hip osteoarthritis, specifically right hip dysplasia present since birth.       

The Board acknowledges the Veteran's (and her representative's) lay statements and contention that her left hip disability is related to her active service.  To this point, however, no competent evidence is of record that indicates a relationship exists between her current left hip disability and her active service.  While the Veteran (and her representative) have contended such, the Veteran (and her representative), however, is not competent to attribute her current left hip disability to her active service, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran has not otherwise stated that that a competent medical professional has made such attribution.  In other words, there are no Jandreau type exceptions.  

In addition, while in her April 2012 VA Form 9 the Veteran referenced the in-service diagnosis of left hip tendonitis and the current diagnosis of left hip osteoarthritis and stated that "tendoniti[]s typically does turn into osteoarthritis which is why there is a difference in diagnosis" and that "I should not be denied compensation because the new diagnosis is now osteoarthritis which is what my tendonitis has become," the Veteran is not competent to make such attribution and has not otherwise stated that that a competent medical professional has made such attribution.  See id.  Moreover, the November 2010 VA opinion, from a doctor, specifically stated that "[i]t is less than 50% likely that this [V]eteran's left hip osteoarthritis is related to her hip tendonitis in service" and provided an alternative cause for the left hip osteoarthritis.  Overall, the Board finds the November 2010 VA opinion to be the most probative evidence of record as to the issue of nexus and that entitlement to service connection on a direct basis is not warranted.      

In addition, entitlement to service connection is not warranted on a presumptive basis.  While arthritis is listed as a chronic disease, there is no indication that left hip arthritis manifested during service or within one year of the Veteran's separation from service in October 2008.  In this regard, a June 8, 2006 (while the Veteran was on active duty) private medical record from The Orthopaedic Care Center stated that the Veteran's "left hip x-ray appears normal" and that "[t]here are no signs of any osteoarthritis."  While the July 2010 VA examination report noted a diagnosis of left hip osteoarthritis, which was shown on x-ray, this was more than one year after the Veteran's separation from service in October 2008.  Moreover, regarding continuity of symptomatology, such requires that the chronic disease manifest in service, which has not been shown by the evidence of record.  In this regard, while the evidence of record, specifically the June 8, 2006 private medical record from The Orthopaedic Care Center, referenced left hip pain and a diagnosis of left hip tendonitis, it was specifically stated that the Veteran's "left hip x-ray appears normal" and that "[t]here are no signs of any osteoarthritis."  As such, arthritis was not noted during service and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  In conclusion, therefore, entitlement to service connection for a left hip disability is not warranted on the basis of a chronic disease in service or on the basis of the presumption related to chronic diseases.

The Board is aware of the report of childhood dysplasia.  However, there is no in-service or post service evidence of dysplasia.  As such the presumption of soundness is not applicable in this case.  In addition, there is no pre-service or in-service evidence of arthritis.  As such the presumption of soundness is, again, not applicable.  To the extent that there was in-service t6endinitis, there is no post-service evidence of residual disability.  Such facts establish that the tendinitis was acute and resolved without residual disability.


In summary, the Board finds that the Veteran's left hip osteoarthritis did not manifest within one year after service and a left hip disability was not related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  As such, the criteria for entitlement to service connection for a left hip disability have not been met and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for a left hip disability is denied.  


REMAND

The Veteran filed a December 2009 claim for entitlement to service connection for bilateral tendinitis in feet and noted a date disability began as June 8, 2006.  Treatment was noted from that date until October 2008 and also until present.  

The evidence of record indicates a current diagnosis of a bilateral foot disability, specifically bilateral foot strain, as noted by an April 2010 VA examination report.  The examination report also noted a problem being detailed of bilateral foot tendonitis and a date of onset of 2007, and, as to a circumstances and initial manifestation, that the "[V]eteran started to experience swollen, tender feet."  The course since onset was noted to be progressively worse.   

Of record is an October 2009 DA Form 2173.  This form referenced an accident on June 8, 2006 and outpatient care at The Orthopaedic Care Center.  Bilateral foot tendinitis was noted and it was noted that the injury was incurred in the line of duty.  

Also of record is a June 8, 2006 private medical record from The Orthopaedic Care Center.  This record noted that the Veteran "has been complaining of some right foot pain for the past two to three weeks."  A diagnosis was noted of right plantigrade foot pain and the doctor noted that "I think she probably just aggravated the plantar fat pad."

On the Veteran's April 2012 VA form 9 she stated that "[l]ess then 1 year after leaving [service]" she was seen in July 2009 "again for bilateral foot pain."  The Veteran also stated that "I had issues in my feet for a lot of my career in the military and I still struggle with daily pain and swelling in both my feet."  A July 2009 private medical record from Family Physicians stated that the Veteran reported "pain across the top of her feet.  The [Veteran] got out of the army where she was wearing boots all the time" and stated that "[i]t appears to be an extensor tendinitis of the toes across the dorsum of the foot."

The Board additionally notes that an April 2001 STR (while the Veteran was on ACDUTRA) noted a chief complaint of right foot pain for one and a half months and also right big toe pain.  A diagnosis was noted pain in the right big toe.    

As referenced, the Veteran was afforded a VA examination with respect to her bilateral foot disability claim in April 2010.  No VA opinion, however, was provided as to the etiology of the Veteran's current disability, to include whether such is related to her active service.  In light of the evidence of record, the Board concludes that remand is required for a VA examination and opinion, as outlined further in the remand directives below.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After completion of the steps above, afford the Veteran a VA examination with respect to her bilateral foot disability claim. 

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral foot disability had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to an October 2009 DA Form 2173 (Statement of Medical Examination and Duty Status), which referenced an accident on June 8, 2006 (while the Veteran was on active duty), outpatient care at The Orthopaedic Care Center, bilateral foot tendinitis and noted that the injury was incurred in the line of duty.  Additional attention is invited to a June 8, 2006 private medical record from The Orthopaedic Care Center and to a July 2009 private medical record from Family Physicians (both of which are also discussed further above in the body of the remand).  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached. 

2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


